DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-20 are pending in the application, with claims 1-18 under consideration and claims 19-20 withdrawn.
					Election/Restriction
	Applicant's election without traverse of Group I claims 1-18 in the 08/09/21 Restriction Response is acknowledged.  The requirement is deemed proper and is therefore made FINAL.
 	Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-4, 7, and 9-17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kratky (US 2015/0209173 A1).

	As to independent claims 1 and 14, Kratky discloses a disposable (as capable of being disposed) stoma plug 101 [closing cap 101 Fig.7 ] comprising: 

    PNG
    media_image1.png
    374
    485
    media_image1.png
    Greyscale
 	an absorbent body 114/113a (swelling agent 114 attached to 2nd film container 113a Fig.7,[0062],ll.14-24) with a bottom end configured for [capable of] insertion into a stoma opening [0062],ll.20-22 and a top (as upper portion Fig.7); and  	a grip device 104/112a/115 (grip 104 Fig.7 [0059],ll.6; 1st film container 112a Fig.7 [0060],ll.5-20; protrusions 115 Fig.7, [0063],ll.13-14)  		connected to the top of the absorbent body 114/113a (via container film 113 Fig.7 [0062],ll.13-21) ; and 		configured for [capable of] handling the absorbent body 104/112a/115 for inserting and removing the absorbent body 104/112a/115 into and from the stoma opening Fig.7 (where stoma plug 101 comprises grip device 104/112a/115 on top of upper portion of container film 113, the bottom of which holds absorbent body 114 with superabsorbents is capable of being placed inside the stoma outlet as a sealing plug to absorb liquid from the stoma and prevent liquids from leaking from the stoma opening while changing dressings, bandages, or collecting bag Fig.7 [0062],ll.13-21).

  	As to claims 2 and 15, Kratky discloses wherein the stoma plug 101 is configured to [capable of] briefly seal off the stoma opening of an urostomy, an ileostomy, or a colostomy to prevent bodily fluids from leaking from the stoma opening, thereby, keeping surrounding skin free and dry while changing dressings, bandages or a collection bag (where stoma plug 101 comprises grip device 104/112a/115 on top of upper portion of container film 113, the bottom of which holds absorbent body 114 with superabsorbents placed inside the stoma outlet as a sealing plug to absorb liquid from the stoma and prevent liquids from leaking from the stoma opening, and keeping surrounding skin dry, while changing dressings, bandages, or collecting bag Fig.7 [0062],ll.13-21; [0067],ll.8-9).

	As to claims 3 and 16, Kratky discloses wherein the stoma plug 101 is disposable and configured for [capable of] a single use only (as capable of being disposed of for a single use, according to broadest reasonable interpretation).

	As to claims 4 and 17, Kratky discloses wherein the absorbent body 104/112a/115 is shaped for insertion into the stoma opening to avoid trauma and stretching of the stoma opening, where the absorbent body is also shaped and configured to fit securely into the stoma opening to prevent leaks (where the bottom of the absorbent body 114/113a is shaped for insertion into the stoma opening [0062],ll.20-22, and comprises superabsorbents, where body 114/113a is placed inside the stoma outlet as a sealing plug to absorb liquid from the stoma and prevent liquids from leaking from the stoma opening while changing dressings, bandages, or collecting bag Fig.7 [0062],ll.13-21; [0067],ll.8-9).	As to claim 7, Kratky discloses wherein the absorbent body 114/113a being formed of a hygienically clean absorbent material that is configured to not break apart inside the stoma opening (where absorbent body 114/113a  with superabsorbents does not break apart when placed inside the stoma outlet as a sealing plug to absorb liquid from the stoma and prevent liquids from leaking from the stoma opening Fig.7 [0062],ll.13-21; [0067],ll.8-9).

	As to claims 9-10, Kratky discloses wherein the grip device 104/112a/115 is formed from a non- permeable material configured to cover the top of the absorbent body to prevent bodily fluids from flowing out as a hygienically clean plastic material (including: grip 104 of cap 101 Fig.7 [0059],ll.6-7 made of plastic [0058],ll.21-22; plastic film 112a Fig.7 [0060],ll.3-5; and protrusion 115 of cap 101 Fig.7 [0063],ll.13-14 made of plastic [0058],ll.21-22).

	As to claim 11, Kratky discloses wherein the grip device 112/114/115 has a diameter larger than the absorbent body 114/113a Fig.7 creating a lip 115 around the grip device 112a/114/115 configured to prevent the grip device from entering into the stoma opening (where lip/protrusion 115 is necessarily capable of preventing the device from entering the stoma opening beyond the outer periphery with protrusion extending outward from periphery Fig.7).

	As to claim 12, Kratky discloses wherein the grip device has a thickness with raised portions (of 115 Fig.7) configured for [capable of] gripping the stoma plug 101 Fig.7.

	As to claim 13, Kratky discloses wherein: the grip device 112a/104/115 includes a bottom surface with a cutout (as bottom surface of with cutout as space between 113a and 112a Fig.7 [0062]); and the top of the absorbent body 114 including a protrusion (portion of 113a extending outward Fig.7) configured to be inserted into the cutout of the grip device (where protrusion of 113a inserts into corresponding cutout of space between 113a and 112a Fig.7); wherein, the grip device 112a/104/115 is connected to the top of the absorbent body 114/113a Fig.7 by connecting the top of the absorbent body with the bottom surface of the grip device 112a/114/115 Fig.7, whereby, when connected the protrusion (of 113a) on the top of the absorbent body 113a/114 is inserted into the cutout (between 113a and 112a Fig.7) on the bottom surface of the grip device (as bottom surface of with cutout as space between 113a and 112a Fig.7A [0062]).


 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kratky in view of Lord (US 3675642 A).

    PNG
    media_image2.png
    336
    303
    media_image2.png
    Greyscale
 	As to claims 5-6, Kratky does not teach wherein:  	 	(as per claim 5) the absorbent body has a conical shape with a base and a tip, the base of the conical shape starting at the top with the grip device, where the conical shape extends down from the base at the grip device and extends down to the tip of the conical shape; and 	 	(as per claim 6) the tip of the conical shape of the absorbent body having a rounded point. 	However, Lord teaches a stoma plug 10/11/12 (cone Title, Abstract),  having shape, dimensions, and material that is capable of being used as a stoma plug (Abstract, Col.1,l.71 to Col.2,ll.65), comprising a body (lower, distal insertable portion 10 Fig.1 Col.1,ll.72 having a distal end, a handle 12, and a annular shoulder portion 12 Fig.1; Col.1,ll.72-73, and made of a material as any suitable solid material having a smooth, non-irritating surface Col.2,ll.62-65, that is capable of being used to plug a stoma; wherein:  	 	(as per claim 5) an absorbent body (cone 10) which can include the insertion of an absorbent sponge Col.1,ll.42), the body having a conical shape with a base and a tip Fig.1, the base (top) of the conical shape (cone 10) starting at the top with the grip device (11 and/or 12 Fig.7 Col.1,ll.72-73), where the conical shape extends down from the base at the grip device 11/12 and extends down to the tip of the conical shape (of 10 Fig.1; Col.1,ll.72-Col.2,ll.65); and	 	(as per claim 6) the tip (lower end) of the conical shape of the body having a rounded point (as cone 10, Fig.1 Col.1,ll.71-73); 	in order to have a cone shape and tip or rounded point to provide the function of insertion into an intestinal orifice (e.g., the anus/rectum, but capable of being used with a stoma, and capable of having absorptive properties by the use of the sponge as an absorptive end cited above).	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kratky with the cone shape and tip or rounded point of Lord, and one of skill would have been motivated to do so, in order to have a cone shape and tip or rounded point to provide the function of insertion into an intestinal orifice (e.g., the anus/rectum, but capable of being used with a stoma, and capable of having absorptive properties by the use of the sponge as an absorptive end.

 	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kratky in view of Lord, and further in view of Henning (US 4209009 A).

	As to claim 8, the combination of Kratky and/or Davies does not teach wherein the hygienically clean absorbent material is a hygienically clean gauze or a hygienically clean mesh material, wherein the hygienically clean gauze or the hygienically clean mesh material is formed into a conical shape.
    PNG
    media_image3.png
    171
    508
    media_image3.png
    Greyscale
  	However, Henning teaches a stoma plug 10 (as cone shaped cylindrical longitudinal tampon 10 with pointed distal end 12 Fig.1 Col.2,ll.52-54, capable of being used as a stomal plug Abstract,ll.1-3), the stoma plug comprising an absorbent body 12 (as at least pointed forward/distal end 12 Col.1,ll.54 of plug 10) and made of a hygienically clean material as gauze Col.4,ll.56, wherein the hygienically clean gauze material is formed into a conical shape (of 12 Fig.1 as pointed distal end of plug 10 Fig.1 Col.2,ll.52-54;  	in order to provide an absorbent material Col.2,ll.40 that expands when wetted Col.2,ll.63 that results in a plug closing of the artificial anus Col.3,ll.1-2 as a colostomy having a stoma Abstract,ll.1-3.	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kratky and Lord with the hygienic gauze absorbent body of Henning, and one of skill would have been motivated to do so, in order to provide an absorbent material that expands when wetted that results in a plug closing of the artificial anus as a colostomy having a stoma, in order to provide the advantage of absorbing waste liquid solids from the colostomy that can be used to seal the stoma, e.g., for changing or applying an ostomy device to the stoma.

As to independent claim 18 (depending from claim 14), Kratky discloses wherein:   	the absorbent body 114/113a is formed of a hygienically clean absorbent material that is configured to not break apart inside the stoma opening (where hygienic absorbent body 114/113a  with superabsorbents does not break apart when placed inside the stoma outlet as a sealing plug to absorb liquid from the stoma and prevent liquids from leaking from the stoma opening Fig.7 [0062],ll.13-21; [0067],ll.8-9), [and] 	the grip device 104/112a/115:  		is formed from a non- permeable material configured to cover the top of the absorbent body to prevent bodily fluids from flowing out as a hygienically clean plastic material (including: grip 104 of cap 101 Fig.7 [0059],ll.6-7 made of plastic [0058],ll.21-22; plastic film 112a Fig.7 [0060],ll.3-5; and protrusion 115 of cap 101 Fig.7 [0063],ll.13-14 made of plastic [0058],ll.21-22);  		has a diameter larger than the absorbent body 114/113a Fig.7 creating a lip 115 around the grip device 112/114/115 configured to prevent the grip device from entering into the stoma opening (where lip/protrusion 115 is necessarily capable of preventing the device from entering the stoma opening beyond the protrusion Fig.7);  		with raised portions (of 115 Fig.7) configured for [capable of] gripping the stoma plug 101 Fig.7.
Kratky does not teach wherein the absorbent body has a conical shape with a base and a tip, the base of the conical shape starting at the top with the grip device, where the conical shape extends down from the base at the grip device and extends down to the tip of the conical shape, wherein the tip of the conical shape of the absorbent body having a rounded point. 	However, Davies teaches wherein the absorbent body (cone 10) which can include the insertion of an absorbent sponge Col.1,ll.42), the body having a conical shape with a base and a tip Fig.1, the base (top) of the conical shape (cone 10) starting at the top with the grip device (11 and/or 12 Fig.7 Col.1,ll.72-73), where the conical shape extends down from the base at the grip device 11/12 and extends down to the tip of the conical shape (of 10 Fig.1; Col.1,ll.72-Col.2,ll.65); and the tip (lower end) of the conical shape of the body having a rounded point (as cone 10, Fig.1 Col.1,ll.71-73); 	in order to have a cone shape and tip or rounded point to provide the function of insertion into an intestinal orifice (e.g., the anus/rectum, but capable of being used with a stoma, and capable of having absorptive properties by the use of the sponge as an absorptive end cited above).	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kratky with the cone shape and tip or rounded point of Lord, and one of skill would have been motivated to do so, in order to have a cone shape and tip or rounded point to provide the function of insertion into an intestinal orifice (e.g., the anus/rectum, but capable of being used with a stoma, and capable of having absorptive properties by the use of the sponge as an absorptive end.
The combination of Kratky and/or Davies does not teach wherein the hygienically clean absorbent material being a hygienically clean gauze or a hygienically clean mesh material, formed into the conical shape.  	However Henning teaches a stoma plug 10 (as cone shaped cylindrical longitudinal tampon 10 with pointed distal end 12 Fig.1 Col.2,ll.52-54, capable of being used as a stomal plug Abstract,ll.1-3), the stoma plug comprising an absorbent body 12 (as at least pointed forward/distal end 12 Col.1,ll.54 of plug 10) and made of a hygienically clean material as gauze Col.4,ll.56, wherein the hygienically clean gauze material is formed into a conical shape (of 12 Fig.1 as pointed distal end of plug 10 Fig.1 Col.2,ll.52-54;  	in order to provide an absorbent material Col.2,ll.40 that expands when wetted Col.2,ll.63 that results in a plug closing of the artificial anus Col.3,ll.1-2 as a colostomy having a stoma Abstract,ll.1-3.	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kratky and Lord with the hygienic gauze absorbent body of Henning, and one of skill would have been motivated to do so, in order to provide an absorbent material that expands when wetted that results in a plug closing of the artificial anus as a colostomy having a stoma, in order to provide the advantage of absorbing waste liquid solids from the colostomy that can be used to seal the stoma, e.g., for changing or applying an ostomy device to the stoma.

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: Leprevost (US 4693236 A) (Abstract, Fig.1-4; Col.4,ll.31-Col.5,ll.13).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781